STATE OF MICHIGAN

                            COURT OF APPEALS



MICHELLE CHOJNOWSKI, SHARON STONE,                                   UNPUBLISHED
KATHY WITTMAN, and KENNETH WROBEL,                                   March 26, 2015

               Plaintiffs-Appellants,

v                                                                    No. 317655
                                                                     Livingston Circuit Court
HURON CLINTON METROPOLITAN                                           LC No. 12-026839-CZ
AUTHORITY, GEORGE PHIFER, and LT. JOHN
ORSKEY,

               Defendants-Appellees.


Before: RONAYNE KRAUSE, P.J., and K. F. KELLY and STEPHENS, JJ.

RONAYNE KRAUSE, P.J. (concurring)

         I concur in affirming the trial court’s grants of summary disposition in favor of
defendants. Based on my reading of the record,1 it appears that Police Chief George Phifer is
likely a bafflingly incompetent and counterproductively over-aggressive, manager. However, he
appears to inflict himself upon his unfortunate subordinates in a sufficiently equal-opportunity
manner that I am unable to perceive plaintiffs as having been discriminated against on the basis
of sex or gender or the subject of retaliation. Being, in the words of the vernacular, a colossal
jerk is not actually unlawful per se, and being arguably unfit for a particular supervisory job does
not necessarily constitute an actionable offense. I therefore respectfully decline to consider
whether the specific instances of Phifer’s conduct of which plaintiffs complain constituted
adverse employment actions within the meaning of Michigan’s Elliott Larsen Civil Rights Act
(CRA), MCL 37.2101 et seq.



                                                             /s/ Amy Ronayne Krause



1
  Because the case is before us on summary disposition, at this stage of the proceedings I have no
idea whether the conclusions I am forced to draw from the available evidence submitted are
actually correct. This being a court of record, I may not base my conclusions on anything else.


                                                -1-